IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-69,858-16


                             IN RE DONALD W. HEROD, Relator


                     ON APPLICATION FOR A WRIT OF MANDAMUS
                        CAUSE NOS. 1152281, 0678796 & 0867122
                      IN THE 339th, 230th & 337th DISTRICT COURTS
                               FROM HARRIS COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed applications for writs of habeas corpus in

the 339th, 230th, and 337th District Courts of Harris County, that more than 35 days have elapsed, and

that the applications have not yet been forwarded to this Court.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Harris

County, is ordered to file a response, which may be made by submitting the records on such habeas

corpus applications, submitting a copy of timely filed orders which designate issues to be
                                                                                                     2

investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that

Relator has not filed applications for writs of habeas corpus in Harris County. Should the response

include orders designating issues, proof of the date the district attorney’s office was served with the

habeas applications shall also be submitted with the response. This application for leave to file a

writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate

response. Such response shall be submitted within 30 days of the date of this order.



Filed: February 4, 2015
Do not publish